Citation Nr: 1231067	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  10-05 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss.  

3.  Entitlement to service connection for a neck disorder.  

4.  Entitlement to service connection for a low back disorder.   

5.  Entitlement to service connection for a headache disorder, to include as secondary to a neck disorder or low back disorder.  

6.  Entitlement to service connection for a bilateral foot disorder, to include bilateral pes planus, degenerative joint disease of the first metatarsophalangeal joints and nerve damage, to include as secondary to a low back disorder.  

7.  Entitlement to service connection for a disorder manifest by pulmonary embolisms.  

REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to March 2008 with more than one month of prior, unverified inactive duty.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia.  

The issue of entitlement to an evaluation in excess of 30 percent for service-connected adjustment disorder with depressed mood has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  



REMAND

After reviewing the Veteran's claims file, the Board finds there is a further duty to assist the Veteran in these matters.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The Veteran served on active duty from March 2003 to March 2008.  Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Initially, there are outstanding VA and private treatment records which may impact all of the Veteran's claims.  Specifically, at the January 2012 hearing, the Veteran testified that he last presented for VA treatment in August 2011, and he had a future appointment for VA treatment in February 2012.  Except for a VA treatment record noting that the Veteran was a "no show" at an August 2011 appointment, the most VA treatment record associated with the claims file is dated on March 25, 2011.  As such, the Board finds there is an indication in the record that additional evidence relevant to the issues on appeal is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In order to comply with VA's duty to assist, the Board finds that a remand for further development is warranted.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Also, a May 2005 service treatment record reflects that the Veteran was treated by a chiropractor in 1999 after being involved in a motor vehicle accident.  Additionally, a May 2010 VA treatment record makes reference to a computed tomography angiography showing bilateral pulmonary embolisms which was completed "at Riverside."  The only private treatment records associated with the Veteran's VA claims file are from Chesapeake General Hospital and are dated in May 2008.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1); see Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, the RO, with the assistance of the Veteran, should attempt to obtain these treatment records.  

Bilateral Hearing Loss and Tinnitus

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

While audiogram results associated with the Veteran's service treatment records dated in February 2003, March 2003 and February 2008 reflected decibel losses, the Veteran did not demonstrate a hearing loss disability as per 38 C.F.R. § 3.385 during his active duty.  Additionally, the Veteran's service treatment records are devoid of complaints of or treatment for tinnitus during his active duty.  

In June 2008, the Veteran filed claims to establish service connection for bilateral hearing loss and tinnitus.  The Veteran asserted that these disorders were caused by exposure to excessive noise from explosions, generators, gunfire, aircraft and computer systems during his active duty, to include his deployments in Iraq.  

A September 2008 QTC audiological examination reflects that, upon audiometric testing, the Veteran demonstrated a hearing loss disability for VA purposes in the left ear, but not in the right ear.  38 C.F.R. § 3.385 (2011).  Also, the Veteran reported experiencing recurrent tinnitus since 2006.  The examiner diagnosed bilateral tinnitus and mixed hearing loss of the left ear.  Further, the examiner opined that the conductive component of the Veteran's left ear hearing loss was due to "stapedial fixation" and his tinnitus was associated with his hearing loss.  

Due to the examiner's opinion concerning etiology of the Veteran's bilateral tinnitus, the theory of secondary service connection has been raised by the record.  See Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).  Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service connected disability or (b) aggravated by a service connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).  The Veteran has not been notified of the criteria to establish a service connection claim under the theory of secondary service connection.  Upon remand, the Veteran and his representative should be provided such notice.  

Accordingly, the Veteran's tinnitus claim may be dependent upon the disposition of his bilateral hearing loss claim, the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (finding where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter). 

An August 2010 audiology consultation note reflects that the Veteran reported tinnitus and diminished hearing acuity beginning in 2006.  Upon audiometric testing, the Veteran demonstrated hearing acuity within normal limits in both ears, and speech recognition scores were noted to be "excellent" in both ears.  However, the August 2010 audiometric results and speech recognition scores were not numerically reported.  Further, it appears that the September 2008 QTC audiological examination report were not reviewed in August 2010, as the VA audiologist noted that there were no previous results available for comparison.   

In light of the conflicting evidence concerning whether the Veteran has a hearing loss disability for VA purposes, as well as the incomplete report of the August 2010 VA audiology consultation note, the Board concludes that the Veteran should be afforded another VA examination to determine the current nature and etiology of the Veteran's reported bilateral hearing loss and tinnitus.  

Neck, Low Back and Headaches 

In January 2008, prior to the Veteran's separation from service, he filed claims to establish service connection for several disorders, to include a low back disorder, a neck disorder, and headaches.  

In a Report of Medical History dated in February 2003, the Veteran denied a history of prior head injury resulting in headaches and joint problems, to include arthritis and loss of motion.  Upon clinical evaluation in February 2003, all body systems were reported to be normal.  However, in May 2005, the Veteran reported experiencing neck pain leading to headaches since a motor vehicle accident in October 1999, after which he was treated by a chiropractor.  The medical professional assessed neck pain and tension, referred the Veteran to a chiropractor and recommended that x-ray testing of the cervical spine be completed.  Chiropractic treatment records dated from May 2005 to June 2005 reflect the Veteran's reports of experiencing neck pain and headaches since a motor vehicle accident in 1999, although the Veteran's reports of mid-back pain were noted to be "new."  X-ray testing completed in May 2005 shows loss of axial alignment with rotation at C7-T1 and C3-C4.  The assessments were nonallopathic lesions of the cervical spine, nonallopathic lesions of the thoracic spine, headaches, cervicalgia and mid-back pain.  On a February 2008 Report of Medical History completed prior to the Veteran's separation from active duty, he reported experiencing back pain, neck pain, and headaches during active duty.  

As previously noted, the Board concludes that VA must, with the Veteran's assistance, attempt to obtain the reasonably identified records from the private chiropractor who treated the Veteran after the October 1999 motor vehicle accident.  See 38 C.F.R. § 3.159(c)(1); see Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The February 2008 QTC examination report reflects the Veteran's complaints of low back pain and neck pain causing his headaches.  After an interview and physical examination of the Veteran, no diagnoses were rendered concerning the Veteran's low back, neck, or headache claims, and the examiner noted that there was no pathology demonstrated during the examination relating to any of the these disorders.  X-rays of the Veteran's cervical and lumbar spine segments conducted in connection with this examination were negative.   

A June 2008 VA treatment record reflects that the Veteran reported experiencing an in-service traumatic brain injury and was present at the detonation of an improvised explosive device while stationed in Iraq.  In July 2008, scoliosis was diagnosed and the Veteran reported to a VA medical professional that he had been experiencing low back pain for two years.   

The Veteran's claims on appeal were denied by the RO in the October 2008 rating decision.  In July 2009, the Veteran expressed disagreement with the RO's denial of the issues currently on appeal, and stated that his headaches, which began during his active duty, were caused, in part, by muscle tightness in his back and neck.  As such, the Veteran's claim to establish service connection for a headache disorder has been expanded to include the theory of secondary service connection.  The Veteran has not been notified of the criteria to substantiate such claims, and thus, upon remand, the RO should send the Veteran and his representative such notice.  

In June 2010, the Veteran asserted that he experienced neurologic symptomatology of his lower extremities which was secondary to low back pain.  In order to rule out a diagnosis of radiculopathy, the Veteran was scheduled for a magnetic resonance imaging (MRI) test.  An August 2010 lumbar MRI report reflected no significant abnormalities.  

In December 2011, the RO scheduled the Veteran for a VA examination and requested clarification of a prior examination report in connection with his claims to establish service connection for headaches and a low back disorder, respectively.  The Veteran failed to report for these examinations, and neither he nor his representative has offered an explanation to show good cause for his failure to appear for such.  However, there is no record in the VA claims file notifying the Veteran or his representative that these examinations were scheduled.  

At the January 2012 hearing before the Board, the Veteran testified that he experienced neck pain, low back pain and headaches during his service, and noted that his headaches were caused or aggravated by his neck pain and low back pain.  Neither the Veteran nor his representative mentioned the October 1999 motor vehicle accident during the January 2012 hearing.  Further, at the January 2012 hearing, the Veteran alluded to his service in Iraq, indicating that some of his claimed disorders may be due to exposure to chemicals while on active duty.  The Veteran's DD Form 214 reflects that he had approximately six months of foreign service and is in receipt of the Iraq Campaign Service Medal and the Global War on Terrorism Service Medal.  

Bilateral Foot Disorder 

In a Report of Medical History dated in February 2003, the Veteran denied a history of prior foot problems.  Upon clinical evaluation in February 2003, all body systems were reported to be normal and the Veteran's feet had a "normal arch."  In April 2004, the Veteran reported that his right great toe was injured during a soccer game.  A contusion of the right great toe with a possible tuft fracture was assessed.  In November 2006, the Veteran sought treatment for pain on his left fourth and fifth toes after prolonged standing.  After a physical examination of the Veteran's left foot, the medical professional assessed pain in the left fourth and fifth toes and discussed a "possible muscle strain."  X-ray testing was ordered to rule out a stress fracture and the Veteran was prescribed a muscle relaxant.  X-ray testing completed later that day showed a "normal left foot series."  In December 2006, the Veteran asserted that the prescribed muscle relaxers were not alleviating the pain in his toes.  The assessment was pain in the left fourth and fifth toes.  On a February 2008 Report of Medical History completed prior to the Veteran's separation from active duty, he reported experiencing foot problems in service.  

In January 2008, the Veteran asserted a claim to establish service connection for numbness in his right foot and toes.  In February 2008, the RO sent a letter to the Veteran, notifying him that an examination would be scheduled in connection with his claim.  

The February 2008 QTC examination report reflects the Veteran's reports of numbness in the second than third toes on his right foot, although he denied prior treatment for such.  The examiner noted that there were no reports of trauma or pain.  Upon physical examination, there was no evidence of any physical abnormality of the right foot.  Upon neurological testing, there was no evidence of sensory or motor peripheral neuropathy, and motor and sensory testing of the lower extremities was normal.  Deep tendon reflexes of the calcaneal tendons were 2/4, bilaterally, and there was no gait disorder.  No x-ray testing of the Veteran's right foot was performed.  The examiner did not render a diagnosis regarding the Veteran's right foot, and noted that there was no right foot pathology found during the examination.  

In April 2008, the Veteran submitted a statement which asserted that he experienced pain and numbness in his left foot as well as his right foot.  The Veteran was afforded QTC examination in September 2008 in connection with his claim to establish service connection for a left foot disorder.  After an interview and examination of the Veteran, to include x-ray testing of his feet, bilateral pes planus was diagnosed, but the examiner did not provide any etiological opinions.  

The October 2008 rating decision, recharacterized the Veteran's claimed "left foot disorder" claim as "entitlement to service connection for bilateral pes planus," and adjudicated it separately from his claim to establish service connection for "right foot numbness."  Because the scope of a claim includes any disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record, the Board has merged these claims and the issue has been recharacterized as stated on the title page above, to include neurological and musculoskeletal manifestations of any foot disorder which may be extant.  Brokowski v. Shinseki, 23 Vet App 79 (2009) citing Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

At the January 2012 hearing before the Board, the Veteran testified that he was given a physical profile due to pain associated with his claimed bilateral foot disorder.  The Veteran's service treatment records are devoid of any evidence that the Veteran was placed on a physical profile during his active duty.  However, the Veteran's service personnel file, which may also contain such records, has not been requested, obtained or associated with the Veteran's VA claims file.  Upon remand, the RO should obtain the Veteran's service personnel file.  

Also, the Veteran asserted at the January 2012 Board hearing that the neurologic symptomatology may be secondary to a low back disorder.  As such, the Board has expanded the Veteran's claim to establish service connection for a bilateral foot disorder to include entitlement to service connection under the theory of secondary service connection.  The Veteran has not been notified of the criteria to substantiate such a claim, and thus, upon remand, the RO should send the Veteran and his representative such notice.  

Additionally, the Board finds that the September 2008 QTC examination is inadequate for the purpose of adjudicating the present claim because, while the examiner provided a diagnosis of bilateral pes planus, no nexus opinion was rendered.  Further, since there is outstanding medical evidence and the Veteran's claim has been expanded, as noted above, the September 2008 QTC examination does not address this theory of entitlement.  See Barr v. Nicholson, 21, Vet. App. 303, 311 (2007).  

Pulmonary Embolisms 

At the January 2012 Board hearing, the Veteran's representative asserted that the Veteran experienced a pulmonary embolism during his active duty.  The Veteran presented for treatment on two occasions in December 2003, reporting pain in his chest wall due to a sports injury.  He denied shortness of breath and palpitations, and a chest wall contusion was assessed at that time.  In January 2004, an upper respiratory infection was assessed when the Veteran presented for treatment with complaints of a sore throat, runny nose, coughing and headaches.  Otherwise, there are no records showing complaints of or treatment for symptomatology congruent with a pulmonary embolism during the Veteran's active duty.  

Subsequent to the Veteran's March 2008 separation from active duty, private treatment records from Chesapeake General Hospital dated in May 2008 reflect that the Veteran experienced and was treated for a pulmonary embolism.  The Veteran participated in anticoagulation therapy with VA since that time.  In June 2008, the Veteran filed claims to establish service connection for a "pulmonary embolism."  

In September 2008, the Veteran was afforded a QTC examination in connection with his claim to establish service connection for pulmonary embolisms.  After an interview and examination of the Veteran, to include x-ray testing of his chest, the examiner noted that there was no current pulmonary embolism, but diagnosed pulmonary embolisms by history.  The examiner did not provide any etiological concerning this claim.   

In May 2010, the Veteran presented at the VA Emergency Room complaining of shortness of breath and pain in the left side of his chest, among other symptoms.  The Veteran reported that he had not been taking his blood-thinning medication as directed.  As noted above, the May 2010 VA treatment records reflect that a computed tomography angiography showing bilateral pulmonary embolisms was completed "at Riverside."  The Veteran was treated for recurrent pulmonary embolisms and pneumonia and discharged with instructions to continue with his prescribed blood-thinning medication.  

At the January 2012 hearing, the Veteran asserted that the May 2008 pulmonary embolism may have originated as a blood clot in his legs which developed during his long flight back from Iraq after his deployment.  It was asserted that the Veteran's recurrent pulmonary embolisms may be due to exposure to chemicals while stationed in Iraq.  

Since the September 2008 examiner did not provide a nexus opinion concerning the etiology of the Veteran's diagnosed pulmonary embolisms, the Board concludes that the September 2008 QTC examination is inadequate for the purposes of adjudicating the Veteran's claim.  See Barr v. Nicholson, 21, Vet. App. 303, 311 (2007).   

Accordingly, the case is remanded for the following actions:

1.  The RO must provide the Veteran and his representative with adequate notice of the criteria necessary to substantiate claims for service connection under the theories of secondary service connection and undiagnosed illnesses.  

2.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his alleged disorders being remanded herein, to include any records for treatment in connection to the October 1999 motor vehicle accident, records of chiropractic treatment, and a copy of the May 2010 computed tomography angiography performed "at Riverside."  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must attempt to obtain all records of VA treatment dated after March 25, 2011.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  The RO must contact the NPRC, Records Management Center and any other appropriate location to request the complete service personnel records corresponding to the Veteran's active service from March 2003 to March 2008.  All records obtained must be associated with the Veteran's VA claims file.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

4.  Thereafter, the RO must afford the Veteran an appropriate VA audiological examination to determine the nature and etiology of any bilateral hearing loss and tinnitus identified.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  

After a review of the examination findings, and the entire evidence of record, and with consideration of the Veteran's statements, his military occupational specialty, and his in-service and post-service noise exposure, the examiner must provide an opinion as to whether any degree of hearing loss found is related to his period of military service, or to any incident therein, to include as due to noise exposure.  The examiner must also provide an opinion as to whether any degree of tinnitus found is related to the Veteran's period of military service, or to any incident therein, to include as due to noise exposure.  The examiner must further provide an opinion as to whether any degree of tinnitus found is related to or aggravated by any hearing loss found.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.   The report prepared must be typed. 

5.  Thereafter, the RO must afford the Veteran an appropriate VA examination to determine the nature and etiology of any headache disorder, neck disorder, low back disorder, foot disorder, and/or disorder manifest by pulmonary embolisms found.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished, to include a nerve conduction study of the lower extremities, an electromyography of the lower extremities, blood testing, and an MRI of the cervical and lumbar spine segments, if the examiner determines they are necessary to provide the requested opinions.  After a review of the examination findings and the entire evidence of record, and with consideration of the Veteran's statements the examiner must address the following:  

a.  The examiner must provide an opinion as to whether any neck disorder found pre-existed the Veteran's period of active duty service.  If a neck disorder is found to have preexisted military service, the examiner must state the evidence upon which the finding was made.  The examiner must then provide an opinion as to whether the Veteran's military service aggravated the preexisting neck disorder beyond the normal progression of the disease.  

If the examiner finds that the Veteran did not have a neck disorder that preexisted military service, the examiner must provide an opinion as to whether any neck disorder found is related to his period of military service, or to any incident therein.  

b.  The examiner must provide an opinion as to whether any low back disorder found is related to the Veteran's period of military service, or to any incident therein.  

c.  The examiner must provide an opinion as to whether any headache disorder found pre-existed the Veteran's period of active duty service.  If a headache disorder is found to have preexisted military service, the examiner must state the evidence upon which the finding was made.  The examiner must then provide an opinion as to whether the Veteran's military service aggravated the preexisting headache disorder beyond the normal progression of the disease.  

If the examiner finds that the Veteran did not have a headache disorder that preexisted military service, the examiner must provide an opinion as to whether any headache disorder found is related to the Veteran's period of military service, or to any incident therein.  

The examiner must also provide an opinion as to whether the any headache disorder found is proximately due to or aggravated by any neck or low back disorder found.  The examiner must further provide an opinion as to whether any headache disorder is a separate disorder or a symptom of any neck disorder found. 

d.  The examiner must provide an opinion as to whether any foot disorder found, is related to his period of military service, or to any incident therein.  

The examiner must also provide an opinion as to whether any foot disorder found is proximately due to or aggravated by any low back disorder found.  The examiner must further provide an opinion as to whether any foot disorder is a separate disorder or a symptom of any low back disorder found, to include as a neurological symptom. 

e.  The examiner must provide an opinion as to any disorder manifested by recurrent pulmonary embolisms is related to his period of military service, or to any incident therein.  

f.  The examiner must provide an opinion as to whether the Veteran has chronic symptoms, to include joint pains, neurological signs and symptoms, and/or cardiovascular signs or symptoms which results from an undiagnosed illness.  

A complete rationale for all opinions must be provided. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed. 

6.  The RO must notify the Veteran that it is his responsibility to report for all VA examinations scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.  

7.  The RO must then readjudicate the claims on appeal, with consideration of 38 C.F.R. § 3.317 (2011).  Thereafter, if any benefit on appeal is not granted, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

